DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 27, the limitation “a mask layer formed over … the etching-stop layer” renders the claim indefinite as there is no antecedent basis in the amended claim for “the etching-stop layer”. For purposes of examination the term will be interpreted to correspond to the “first etching-stop layer”. Claims 28-29 depend from claim 27 and are therefore correspondingly indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (U.S. PGPub 2019/0181042) in view of Zang (U.S. PGPub 2019/0164898) and further in view of Chen (U.S. PGPub 2017/0186849).
Regarding claim 1, Xie teaches a source/drain region disposed in a substrate (Fig. 25, 116, [0024]); a gate structure disposed over the substrate (Fig. 25, 108, [0019]); a gate spacer disposed on a sidewall of the gate structure, wherein the gate spacer and the gate structure have substantially similar heights (Fig. 25, 112, 108-1, [0019], [0039]); a via disposed over and electrically coupled to: the source/drain region or the gate structure (Fig. 25, 132/160B or 130/160A, [0042]); a mask layer disposed over the gate spacer, wherein a first side of the mask layer is disposed adjacent to the via (Fig. 25, 145, [0037]). 

Zang teaches a source/drain region disposed in a substrate (210, [0041]); a gate structure disposed over the substrate (400, [0041]); a gate spacer disposed on a sidewall of the gate structure (310, [0041]); a mask layer disposed over the gate spacer, wherein a first side of the mask layer is disposed adjacent to the source/drain contact (350, Fig. 17, [0059], 510, [0069]) and the mask layer has a greater dielectric constant than the gate spacer ([0053], gate spacer is SiOCN, a low-k material; [0059], mask layer 350 is high-k); a dielectric gate cap disposed on a second side of the mask layer, wherein the mask layer is disposed between the dielectric layer and the source/drain contact (Fig. 17, 410, [0063]); and an etching-stop layer disposed between the mask layer and the substrate (320, [0049]).
Chen teaches a source/drain region disposed in a substrate (Fig. 10, 50, 5); a gate structure disposed over the substrate (10, [0022]); a via disposed over the source/drain or the gate structure (Fig. 10, 110, 115); a mask layer disposed over a gate spacer and wherein a first side of the mask layer is disposed adjacent to the via (Fig. 10, 70, 30, [0025], [0028]); a dielectric layer disposed on a second side of the mask layer, wherein the mask layer is disposed between the dielectric layer and the via (20, 100, [0010], [0035]; cap layers); and an etching-stop layer disposed over the dielectric layer, wherein the etching-stop layer is separated from the gate structure by the mask layer and dielectric layer (Fig. 10, 105, [0036]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zang with Xie such that the mask layer has a greater 
Regarding claim 2, Xie teaches wherein the via includes a gate via disposed over the gate structure (Fig. 25, 130/160A, [0042]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Xie, Zang, and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 3, Xie teaches a source/drain contact disposed over the source/drain region (Fig. 25, 120, [0018]), wherein the via includes a source/drain via disposed over the source/drain contact (Fig. 25, 132/160B). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Xie, Zang, and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Xie, Zang, and Chen teaches wherein the mask layer and the gate spacer have different compositions (Zang, [0053], gate spacer is SiOCN, a low-k material; [0059], mask layer 350 is high-k). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Xie, Zang, and Chen for the reasons set forth in the rejection of claim 1. 
Regarding claim 5, the combination of Xie, Zang, and Chen teaches wherein the mask layer and the dielectric layer have different compositions (Zang, [0059], mask layer 350 is aluminum oxide or hafnium oxide; [0076], dielectric layer is silicon nitride or silicon oxynitride). It would have been obvious 
Regarding claim 6, the combination of Xie, Zang, and Chen teaches wherein the dielectric layer has a dielectric constant lower than a dielectric constant of silicon oxide (Zang, [0076], SiON is a low-k material). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Xie, Zang, and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 7, the combination of Xie, Zang, and Chen teaches wherein the surface of the second etching-stop layer is in direct physical contact with the via (Chen, Fig. 10). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Xie, Zang, and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 8, Xie teaches wherein a side surface of the mask layer is in direct contact with a sidewall of a lower portion of the via, and wherein an upper surface of the mask layer is in direct contact with an upper portion of the via (Fig. 25, lower portions 130/132, upper portions 160A/160B). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Xie, Zang, and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 9, Xie teaches an ILD disposed over the dielectric layer, wherein the via vertically extends through at least the ILD (Fig. 25, [0044]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Xie, Zang, and Chen for the reasons set forth in the rejection of claim 1.
Regarding claim 27, Xie teaches a source/drain region formed in a substrate (Fig. 25, 116, [0024]); a source/drain contact formed over the source/drain region (Fig. 25, 120, [0018]); a source/drain via formed over the source/drain contact (132/160B, [0042]); a gate formed over the substrate (Fig. 25, 108, [0019], [0023]); a gate via formed on the gate, (Fig. 25, 130/160A, [0042]); a gate spacer disposed on a sidewall of the gate, (Fig. 25, 112, 108-1, [0019]); wherein the gate spacer and the 
Xie does not explicitly teach wherein the mask layer has a different dielectric constant than the gate spacer and a first etching-stop layer formed between the gate spacer and the source/drain contact, wherein the mask layer is formed over the etching-stop layer, a second etching stop layer disposed over the mask layer, and an ILD disposed over the second etching-stop layer, wherein the mask layer, second etching-stop layer, and the ILD collectively surround the gate via laterally. 
Zang teaches a source/drain region formed in a substrate (210, [0041]); a source/drain contact formed over the source/drain region (510, [0069]); a gate formed over the substrate (400, [0041]); a gate spacer formed on a sidewall of the gate structure (310, [0041]); an etching-stop layer formed between the gate spacer and the source/drain contact (320, [0049]); and a mask layer formed over both the gate spacer and the etching stop layer (Fig. 17), wherein the mask layer and the gate spacer have different dielectric constants (Zang, [0053], gate spacer is SiOCN, a low-k material; [0059], mask layer 350 is high-k); and wherein the mask layer is in direct physical contact with the source/drain contact (Fig. 17).
Chen teaches a source/drain region disposed in a substrate (Fig. 10, 50, 5); a gate structure disposed over the substrate (10, [0022]); a via disposed over the source/drain or the gate structure (Fig. 10, 110, 115); a mask layer disposed over a gate spacer and wherein a first side of the mask layer is disposed adjacent to the via (Fig. 10, 70, 30, [0025], [0028]); a dielectric layer disposed on a second side of the mask layer, wherein the mask layer is disposed between the dielectric layer and the via (20, 100, [0010], [0035]; cap layers); and an etching-stop layer disposed over the dielectric layer, wherein the etching-stop layer is separated from the gate structure by the mask layer and dielectric layer (Fig. 10, 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zang with Xie such that the mask layer has a different dielectric constant than the gate spacer and a first etching-stop layer is formed between the gate spacer and the source/drain contact, wherein the mask layer is formed over the first etching-stop layer, a second etching stop layer is disposed over the mask layer, and an ILD is disposed over the second etching-stop layer, wherein the mask layer, second etching-stop layer, and the ILD collectively surround the gate via laterally for the purpose of providing a contact etch stop layer (Xie, [0049]) and providing an improved barrier between the source/drain via and the gate stack (Chen, [0068]) and providing an etch stop layer for the top ILD layer (Xie, Fig. 25; Chen, [0036]).
Regarding claim 28, Xie teaches wherein the source/drain via and the gate via have substantially similar heights (Fig. 25, 130/160A, [0042], [0039]).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Xie, Zang, and Chen for the reasons set forth in the rejection of claim 27.
Regarding claim 29, Xie teaches wherein both a top surface and a sidewall of the mask layer is in direct physical contact with the source/drain via (Fig. 25, 132/160B). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Xie, Zang, and Chen for the reasons set forth in the rejection of claim 27.
Allowable Subject Matter
Claims 10-11 and 21-26 are allowed.
Reasons for allowance can be found in the Office action dated 10/28/20 and remain valid. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812